In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 15‐3883 
MIKEAL G. COLE, JR., 
                                                 Plaintiff‐Appellant, 

                                 v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
Security, 
                                     Defendant‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
          Northern District of Indiana, Fort Wayne Division. 
      No. 1:14‐cv‐00198‐RLM‐SLC — Robert L. Miller, Jr., Judge. 
                     ____________________ 

         ARGUED JULY 6, 2016 — DECIDED JULY 26, 2016 
                  ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  In  this  appeal  from  the  district 
court’s  affirmance  of  the  Social  Security  Administration’s 
denial  of  social  security  disability  benefits,  Mikeal  Cole,  a 
41‐year‐old man who has severe pain in his arms and groin 
and multiple gastrointestinal conditions as well, argues that 
the administrative law judge assessed his credibility errone‐
ously and failed to offer a reasoned basis for rejecting a con‐
2                                                      No. 15‐3883 


sulting  physician’s  medical  opinion.  Recently  the  Social  Se‐
curity  Administration  announced  that  it  would  no  longer 
assess  the  “credibility”  of  an  applicant’s  statements,  but 
would instead focus on determining the “intensity and per‐
sistence of [the applicant’s] symptoms.” Social Security Rul‐
ing  16‐3p;  “Titles  II  and  XVI:  Evaluation  of  Symptoms  in 
Disability  Claims,”  81  Fed.  Reg.  14166,  14167  (effective 
March  28,  2016).  The  change  in  wording  is  meant  to  clarify 
that  administrative  law  judges  aren’t  in  the  business  of  im‐
peaching claimants’ character; obviously administrative law 
judges  will  continue  to  assess  the  credibility  of  pain  asser‐
tions by applicants, especially as such assertions often cannot 
be  either  credited  or  rejected  on  the  basis  of  medical  evi‐
dence. 
    In  2000,  while  working  as  a  welder,  Cole  broke  his  left 
arm  and  wrist,  requiring  insertion  of  a  metal  plate  and 
screws in his arm. As a result of the accident and treatment, 
he experienced pain that has still not gone away. Eight years 
later, employed as a foreman in a factory, he fell off a 10‐foot 
ladder,  landing  on  his  right  elbow.  He  experienced  severe 
pain  in  his  right  arm  and  in  two  of  his  fingers—
unsurprisingly,  since  he  weighs  about  185  pounds,  which 
would  be  bound  to  make  a  10‐foot  fall  onto  a  hard  surface 
likely  to  cause  serious  injury.  He  received  physical  and  oc‐
cupational therapy for the treatment but as with his previous 
accident the pain has persisted. 
   The therapy having failed, Cole was examined by an or‐
thopedic  surgeon  named  David  Cutcliffe,  who  diagnosed 
cubital  tunnel  syndrome,  a  condition  in  which  the  ulnar 
nerve—which runs down the inner side of the arm, behind a 
bony prominence on the inner side of the elbow, to the hand, 
No. 15‐3883                                                           3 


supplying  sensation  to  the  muscles  of  the  forearm  and 
hand—is compressed at the elbow (the location of the inapt‐
ly named “funny bone”), causing pain, tingling, and numb‐
ness. Cutcliffe performed an anterior ulnar nerve transposi‐
tion  on  Cole,  a  procedure  that  moves  the  ulnar  nerve  to  a 
position  in  which  it  isn’t  irritated  or  pinched  by  the  bony 
prominence.  But  the  operation  seems  not  to  have  been  suc‐
cessful,  as  two  months  later  Cole  told  Cutcliffe  that  despite 
continuing therapy his pain was worse than before and that 
he  was  coping  by  “eating  pain  pills.”  His  elbow  joint  was 
producing a loud “pop” when he extended his arm, causing 
“significant  pain”;  he  also  experienced  pain  when  his  arm 
was fully bent at the elbow. 
    Another  orthopedic surgeon, Ward Hamlet,  gave Cole a 
diagnosis of posterolateral rotatory instability, a condition in 
which  the  elbow  slides  in  and  out  of  its  joint  because of  an 
injury  to  the  soft  tissue  on  the  outside  of  the  elbow.  He  re‐
placed the ligament in Cole’s elbow with a graft from Cole’s 
arm,  yet  months  later  Cole  reported  that  he  now  had  “con‐
stant pain in the elbow.” Hamlet opined in a 2009 report that 
Cole’s pain “would improve with time.” Another orthopedic 
surgeon  who  examined  him  that  year,  Thomas  Kay,  noted 
his “chronic pain” but said “that much of his discomfort will 
continue to improve over time” and that he could return to 
work  “without  restrictions.”  Neither  optimistic  prediction 
seem to have been accurate. Hamlet acknowledged that Cole 
was  “pretty  frustrated”  by  his  continued  pain  but  said  “I 
have told him I do not think there is anything else we can do 
for him surgically or nonsurgically.” 
  That  same  year,  having  tried  without  success  to  obtain 
employment  since  his  fall  off  the  ladder,  Cole  settled  his 
4                                                       No. 15‐3883 


worker’s  compensation  claim  against  his  former  employer 
and obtained unemployment benefits. They ran out the next 
year and it was then that Cole applied for social security dis‐
ability  benefits,  claiming  that  his  disability  had  begun  with 
his fall off the ladder. A further round of medical examina‐
tions  ensued.  An  internist  named  Gautham  Gadiraju,  a 
state‐agency consulting physician, noted that Cole had mus‐
cle  pain  and  abnormal  joint  movement  in  the  right  elbow 
and  left  wrist  and  experienced  severe  pain  when  gripping 
with  his  right  hand,  which  had  limited  strength.  Gadiraju 
determined  that  Cole  could  carry  20  pounds  a  distance  of 
30 feet and could lift 10 pounds above his head with his left 
hand  but  not  with  his  right  hand,  and  that  he  could  sit  or 
stand  for  only  30 minutes  at  a  time  and  walk  for  no  more 
than 6 minutes at a time. If this is correct, Cole is indeed dis‐
abled from gainful employment. 
     Another state‐agency consultant, however, family physi‐
cian  D.  Neal,  inferred  from  Cole’s  records  (he  didn’t  exam‐
ine  Cole)  that  Cole  could  stand  or  walk  for  6  hours  in  an 
8‐hour  workday,  occasionally  lift  20  pounds  and  frequently 
10, and engage in unlimited pushing and pulling. But subse‐
quently  another  family  physician,  Charles  Coats,  examined 
Cole and concluded contrary to Neal that he couldn’t “carry 
out  normal  activities,”  and  that  while  he  had  good  grip 
strength he also had forearm pain, a limited range of motion 
in  his  elbows,  and  “significant”  limitations  with  respect  to 
lifting,  grasping,  and  manipulation;  pushing  and  pulling; 
and  crawling,  climbing,  and  reaching  above  the  shoulders. 
Finally,  two  psychologists,  Michelle  Croce  and  Neal  Da‐
vidson,  diagnosed  Cole  with  depressive  disorder  and  gave 
him a Global  Assessment of Functioning (GAF)  score of  58, 
which is predictive of “occasional panic attacks” or “moder‐
No. 15‐3883                                                         5 


ate difficulty in social, occupational, or school functioning.” 
American  Psychiatric  Association,  Diagnostic  and  Statistical 
Manual  of  Mental  Disorders  (DSM‐IV‐TR)  34  (4th  ed.  2000). 
We should note, however, that DSM‐5, issued in 2013, aban‐
doned  reliance  on  GAF  scores.  See  Voigt  v.  Colvin,  781  F.3d 
871, 874 (7th Cir 2015). 
    During  this  period  (2011–2012)  Cole  occasionally  visited 
a free clinic for treatment of his arm pain and of a new onset 
of  stomach  problems,  and  was  given  an  exercise  program 
and prescribed drugs to treat inflammation and neuropathic 
symptoms  (such  as  loss  of  sensation  in  the  skin  owing  to 
nerve damage). A CAT scan of his abdomen and pelvis, or‐
dered after he had started experiencing abdominal pain and 
spitting  up  blood,  which  was  also  showing  up  in  his  stool 
and  urine,  revealed  that  a  lymph  node  in  his  groin  was 
“mildly enlarged” and several of the lymph nodes in his ab‐
domen  were  “borderline  in  size.”  Further  testing  revealed 
gastritis  (inflammation  of  the  stomach  lining),  duodenitis 
(inflammation  at  the  beginning  of  the  small  intestine),  left 
inguinal lymphadenopathy (an enlarged lymph node in the 
groin),  and  H. pylori  (a  bacterial  infection  in  the  stomach, 
which seems however no longer to be bothering Cole). And 
finally  a  vocational  expert  named  Christopher  Young  hired 
by Cole to review his medical record reported that “there is 
no work that Mr. Cole would be able to perform at any exer‐
tional level.” 
    Which brings us to his hearing before the administrative 
law  judge  in  mid‐2012.  Cole  testified  that  the  constant  pain 
in his arms interfered with his sleep and that he had slept a 
total of only 10 hours the previous week (which is obviously 
false,  but  his  pain  and  other  medical  problems  may  have 
6                                                        No. 15‐3883 


produced  mental  confusion).  He  said  that  he  played  guitar 
occasionally  for  money  but  could  do  so  only  once  a  week 
and  only  for  about  an  hour  at  a  time,  because  any  activity 
with  his  arms  causes  numbness  in  his  hands.  He  said  that 
the  swollen  lymph  node  in  his  groin  had  been  causing  him 
terrible pain for two or three years, that as a result he can’t 
sit for prolonged periods, and that the drugs he’s taking (in‐
cluding Tramadol, Vicodin, and Neurontin) alleviate his arm 
and groin pain only slightly. 
     The only other witness was a vocational expert employed 
by  the  Social  Security  Administration  who  testified  that  a 
person with Cole’s limitations  could perform  unskilled jobs 
requiring  light  exertion.  Specifically,  a  person  capable  of 
completing  simple  tasks  in  a  timely  manner,  lifting  20 
pounds  occasionally  and  10  pounds  frequently,  standing, 
walking,  or  sitting  for  6  hours  in  a  workday,  frequently 
climbing ramps and stairs, balancing, stooping, and kneeling 
and  occasionally  reaching  overhead  and  handling  with  the 
right hand, could work as a rental consultant, usher, or bak‐
ery  production  worker.  He  testified  that  Cole,  if  capable  of 
lifting  10  pounds  only  occasionally  but  fewer  pounds  fre‐
quently,  of  standing  or  walking  for  2  hours  in  a  workday 
and of sitting for 6 hours in a workday, could work as an or‐
der  clerk,  a  telephone  clerk,  or  a  surveillance  monitor.  But 
given Cole’s background as a manual laborer, there is noth‐
ing  to  suggest  that  he  could  be  a  rental  consultant,  and  his 
infirmities  seem  likely  to  preclude  his  being  a  bakery  pro‐
duction  worker  as  well,  while  given  his  problems  with  his 
arms  it  is  unclear  that  he  could  work  as  any  kind  of  clerk; 
nor  does  he  seem  capable  of  the  long  hours  and  concentra‐
tion  required  of  a  surveillance  monitor.  These  issues  were 
never explored. 
No. 15‐3883                                                           7 


     After  the  hearing  but  before  the  close  of  the  record  and 
the  decision  by  the  administrative  law  judge,  Cole  was  di‐
rected  by  the  judge  to  undergo  further  medical  examina‐
tions.  An  internist  named  Barbour  who  examined  Cole  re‐
ported  that  his  “musculoskeletal  problems”  and  “left  groin 
swelling”  were  “chronic”  and  interfered  “with  all  daily  ac‐
tivities,”  that  his  arm  condition  was  unlikely  to  improve, 
and  that  the  pain  in  his  groin  limited  him  to  sitting,  stand‐
ing, or walking for only one hour in a work day. Obviously 
if  that’s  correct  he’s  totally  disabled  from  gainful  employ‐
ment. 
    A  urologist  named  George  Martin  reported  that  the 
lymph nodes in Cole’s groin, although they had decreased in 
size,  were  “still  painful,”  as  were  the  lymph  nodes  in  his 
armpits.  An  internist  named  Shashank  Kashyap  reported 
that Cole complained of back, joint, and muscle pain, as well 
as  muscle  weakness  and  swelling  of  the  joints,  but  that  he 
(Kashyap),  on  the  basis  of  clinical  tests  that  he  performed, 
such  as  asking  Cole  to  bend  his  arm  or  move  his  legs,  did 
not observe muscle weakness or joint swelling or other indi‐
cia of pain. Kashyap did not however try to reconcile Cole’s 
complaints with the clinical evidence, and so he did not say 
that Cole was exaggerating his symptoms. One would need 
to  know  more  about  the  clinical  tests  to  explain  the  contra‐
diction between what Cole said  and how Kashyap read the 
test results. 
   And finally Daniel Roth, a doctor of osteopathic medicine 
specializing  in  physical  medicine,  rehabilitation,  and  pain 
management,  opined  that  Cole’s  multiple  physical  traumas 
and surgeries rendered him “disabled and currently unable 
to maintain meaningful employment.” 
8                                                       No. 15‐3883 


     Nevertheless the administrative law judge denied Cole’s 
application  for  disability  benefits—primarily  on  the  odd 
ground  that  the  “timing  of  his  filing  appear[ed]  to  coincide 
with  when  his  unemployment  benefits  were  running  out,” 
which  the  administrative  judge  said  “suggests  that  it  was 
economic  need,  not  disabling  medical  conditions,  that 
prompted”  Cole  to  apply  for  benefits.  That  doesn’t  make 
sense.  When  receiving  unemployment  benefits  Cole  didn’t 
need  disability  benefits,  and  probably  wouldn’t  have  ex‐
pected  to  be  allowed  to  receive  both  types  of  governmental 
benefits at once, as receipt of unemployment benefits would 
imply ability to work. Unemployment benefits are generally 
given only to those registering as unemployed, and often on 
conditions ensuring that they seek work and do not current‐
ly have a job. Furthermore, we explained in Sarchet v. Chater, 
78 F.3d 305, 308 (7th Cir. 1996), that people often are “reluc‐
tant”  to  apply  for  benefits  and  “undergo  arduous  adminis‐
trative  proceedings”  until  driven  to  do  so  by  “desperation 
resulting from a personal crisis” or “the cut off of other pub‐
lic  funds.”  The  presence  of  economic  need  is  hardly  incon‐
sistent  with  having  a  disability;  indeed  the  two  go  hand  in 
hand. 
    The  administrative  law  judge  also  thought  her  decision 
that  Cole’s  application  for  disability  benefits  had  not  been 
based on a disability further supported by the fact that Cole 
had  “essentially  had  no  treatment”  between  July  2009  and 
May 2011. The implication is that he must have felt fine dur‐
ing  this  period,  but  the  administrative  law  judge  should 
have  asked  him  why  he  had  had  essentially  no  treatment 
during that period. See Garcia v. Colvin, 741 F.3d 758, 761 (7th 
Cir.  2013);  81  Fed.  Reg.  14166,  14168–71.  In  fact  he  had  no 
health  insurance  then,  which  may  explain  why  he  didn’t 
No. 15‐3883                                                            9 


seek  treatment.  Or  he  may  have  accepted  Hamlet’s  conclu‐
sion  that  further  treatment  would  not  have  helped.  See  81 
Fed.  Reg.  14166,  14168–71.  The  administrative  law  judge 
should  also  have  explained  the  force  of  “essentially”  in  her 
statement. 
     She  appears  to  have  thought  Cole  a  malingerer,  who 
could have gone back to factory work or obtained some oth‐
er type of strenuous manual labor but preferred to sit on his 
fanny living off governmental largesse. But he did of course 
go back to work after his first (2000) accident, only to have a 
second  accident  in  2008.  He  had  a  work  record  going  back 
some years before his first accident and including strenuous 
jobs  between  his  first  and  second  accidents,  and  we  have 
said that “a claimant with a good work record is entitled to 
[a finding of] substantial credibility when claiming an inabil‐
ity  to  work  because  of  a  disability.”  Hill  v.  Colvin,  807  F.3d 
862, 868 (7th Cir. 2015).  
    The administrative law judge further concluded that Bar‐
bour’s  opinion about Cole’s capacity  for  work was “entitled 
to no weight” because the limitations noted by Barbour were 
“based  on  the  claimant’s  report.”  But  what  did  she  expect? 
That Barbour would bend Cole’s arm back until he screamed 
with pain? True, there are subtler medical tests for pain, such 
as  a  tap  on  the  elbow,  where  the  ulnar  nerve  is  close  to  the 
surface.  The  result  of  Barbour’s  tests,  however,  was  to  con‐
firm  tenderness  and  swelling  in  the  groin  area,  that  Cole 
couldn’t  hop  or  squat,  and  that  his  right  elbow  flexion  was 
130 degrees—which is about fifteen degrees below normal—
and  his  right  grip  strength  2/5.  Furthermore,  “an  individu‐
al’s statements about the intensity and persistence of pain or 
other  symptoms  or  about  the  effect  the  symptoms  have  on 
10                                                        No. 15‐3883 


his or her ability to work may not be disregarded solely be‐
cause  they  are  not  substantiated  by  objective  medical  evi‐
dence.’’ Hall v. Colvin, 778 F.3d 688, 691 (7th Cir. 2015). 
    The administrative law judge also rejected Barbour’s clin‐
ical  findings  as  inconsistent  with  Coats’s  exam,  which  had 
“showed reduced range of motion of both [of Cole’s] elbows, 
but normal power grip of five out of five and good coordina‐
tion.”  Yet  the  administrative  law  judge  had  pronounced 
Coats’s  assessment  of  Cole’s  condition  “internally  incon‐
sistent”  and  thus  entitled  to  no  “significant  weight.”  The 
administrative law judge further stated that Barbour’s report 
was  inconsistent  with  the  results  of  Kashyap’s  exams  in 
2012, which “were essentially normal.” But this ignored the 
tension in Kashyap’s report noted earlier in this opinion be‐
tween the  pain that Cole reported to him and the results of 
Kashyap’s  diagnostic  tests,  results  inconsistent  as  we  just 
noted  with  Barbour’s  report.  By  relying  on  the  reports  of 
Coats  and  Kashyap  to  discount  Barbour’s  opinion,  the  ad‐
ministrative  law  judge  was  cherry  picking  the  medical  rec‐
ord—which  is  improper.  See  Price  v.  Colvin,  794  F.3d  836, 
839–40  (7th  Cir.  2015);  Yurt  v.  Colvin,  758  F.3d  850,  859 
(7th Cir.  2014);  Bates  v.  Colvin,  736  F.3d  1093,  1099  (7th Cir. 
2013). 
    The administrative law judge’s decision was unreasoned, 
and should not have been affirmed. The judgment of the dis‐
trict court is therefore reversed with instructions to remand 
the case to the Social Security Administration for reconsider‐
ation of the plaintiff’s application for disability benefits.